DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (implementing a first machine learning mechanism to enhance a first topic modeling operation of the text component of the collected real-time conversation data to identify key words associated with the conversation thread; implementing a second machine learning mechanism to enhance a second topic modeling operation of the media component of the collected real-time conversation data to identify key terms associated with the conversation thread; combining the key words and key terms into a first group of key elements; generating a headline banner from the first group of key elements, wherein the headline banner includes key elements selected from the first group of key elements based on a first analysis involving first predetermined criteria; combining additional key words from the first machine learning mechanism and additional key terms from the second machine learning mechanism with the first group of key elements to form a second group of key elements; generating a summary from the second group of key elements, wherein the summary includes key elements selected from the second group of key elements based on a second analysis involving second predetermined criteria; presenting, via a display, the headline banner according to a first output of the first key element analysis and the summary according 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658